DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 was filed after the mailing date of the Final Action on 01/06/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
	Claims 4, and 14-18 are canceled
	Claim 21 is newly added
	Claims 1-3, 5-13, 19-21 are examined as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 7, claim 1 recites the limitation "the structural members" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since in line 2 recite “a plurality of structural members”, it is unclear the structural members in line 6 belong to the group of two, three or more of the plurality of the structural members recited in line 2, and claim 7 recites the limitation "all structural members" in line 2 is unclear since in claim 1 in line 2 recite “a plurality of structural members”, and claim 1 recites the limitation "at least one of the structural members" in line 6, it is unclear all structural members in line 2 of claim 7 belong to “a plurality of structural members” in line 2 of claim 1, or the limitation "at least one of the structural members" in line 6 of claim 1.

Regarding claims 5 and 6, the term "about" in line 2 of each claim is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “about” is construed as a broad degree. 

Regarding claim 8, the term "substantially" in line 11 of the claim is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the term “substantially” is construed as a broad degree. 

Regarding claim 11, claim recites the limitation "the frame" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In this case, it is unclear whether the frame is the frame recited in claim 1, or the bridge recited in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”).

Regarding claim 1, Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a platen (see flexible material 29) having a plurality of structural members (see annotated a plurality of structural members of lid 32 in Fig. 1) defining a frame (see lid 32) configured to receive a workpiece (see plate-like material 12) for a cutting operation (see Fig. 1);
a laser torch head (see laser cutting head 22) movable in relation to the platen to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3) applied to at least one of the structural members of the frame (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). 

    PNG
    media_image1.png
    386
    851
    media_image1.png
    Greyscale

However, Blaser does not explicitly disclose, the protective material configured to absorb light and energy from the laser torch head during the cutting operation.
Nonetheless, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation since it is known in the art that graphite material is used for absorbing light and energy from the laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 2, Blaser discloses, the protective material is a graphite material (see para 0065 and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a e graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).

Regarding claim 3, Blaser discloses, the protective material is a flexible sheet of graphite material (see para 0065, and it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a flexible graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416).

Regarding claims 5 and 6, Blaser discloses substantially all the limitations as claimed in claim 2.
	Blaser further discloses, the protective material has a thickness (see Fig. 4 and 5).
However, Blaser does not explicitly disclose, the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the thickness of the protective material wherein the protective material has a thickness, for the purpose of sealing the gap or absorbing the light and energy of the laser head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), and it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the protective material wherein the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 7, Blaser discloses, wherein: the protective material (68) is applied to all structural members that are located within an effective cutting area of the platen (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”).

Regarding claim 19, Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a platen (see flexible material 29) having a plurality of structural members (see annotated a plurality of structural members of lid 32 in Fig. 1) defining a frame (see lid 32) configured to receive a workpiece (see plate-like material 12) for a cutting operation (see Fig. 1);
a laser torch head (see laser cutting head 22) movable in relation to the platen to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3) applied to at least one of the structural members of the frame (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). 
However, Blaser does not explicitly disclose, the protective material is made of flexible graphite material that is configured to absorb light and energy from the laser torch head during the cutting operation.
Nonetheless, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a flexible graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation since it is known in the art that graphite material is used for absorbing light and energy from the laser, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 20, Blaser discloses, wherein: the protective material (68) is applied to all structural members that are located within an effective cutting area of the platen (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”).

Claims 8-10, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”) in view of US 20080314875 A1 to Yamaguchi et al. (“Yamaguchi”).

Regarding claim 8, Blaser discloses substantially all the limitations as claimed in claim 1.
	Blaser further discloses, a laser cutting tool (see processing machine 21 in Fig. 1) with the laser torch head (see laser head 22) and a bridge (see annotated Fig. 1).
However, Blaser does not explicitly disclose, a laser cutting tool having:
a top protection assembly; a middle protection shield assembly; a bottom protection assembly, wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the bridge; and
wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head.
Nonetheless, Yamaguchi teaches, a laser cutting tool (see Fig. 1) having:
a bridge (see second arm 29 in Fig. 1);
a laser torch head (see laser cutting head 38);
a top protection assembly (see first arm portion 28 and extensible units 52A, 52B); a middle protection shield assembly (see front and rear surface cover units 42, 54, and side wall portions 22, 24; 
a bottom protection assembly (see edge plate portions 48, 60), wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the frame (see Fig. 1); and
wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser cutting tool of Blaser wherein a laser cutting tool having: a top protection assembly; a middle protection shield assembly; a bottom protection assembly, wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the bridge; and wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head as taught/suggested by Yamaguchi in order to effectively to prevent sound, fumes, flame, and spatter due to the cutting process to escape to the exterior so as protecting the users and environment as disclosed in para 0083 and 0087 by Yamaguchi.

Regarding claim 9, Yamaguchi teaches, the middle protection shield assembly (42) includes a light shield (see cover plates 44, and 46) having a planetary gasket (see connection member 40) disposed on an edge of the light shield (see Fig. 2).

Regarding claim 10, Yamaguchi teaches, the light shield is a semi-translucent shield (see window units 44b and 46b wherein window units are made from a transparent acrylic plates as disclosed in para 0059 and 0060) permitting an operator of the laser cutting tool having a view of inside of the cavity (disclosed in para 0059 and 0060 “window unit… which is, for example, made from a transparent acrylic plate…it is possible to observe the state of cutting of the board 15 by the cutting head 38”).

Regarding claim 13, Yamaguchi teaches, the top protection assembly comprises a top cover (28) having a top cover opening (see Fig. 2); a top brush assembly (52a, and b); and
wherein the fop brush assembly covers the top cover opening (see Fig. 1), so as to prevent leaking of any laser light from the cavity (disclosed in para 0083 “due to the provision of the front surface cover unit 44, the rear surface cover unit 54, the extensible unit 52, and so on, it is also possible effectively to prevent fumes generated during the thermal cutting from leaking to the exterior”).

Regarding claim 21, Blaser discloses, a laser cutting system (see device 11 in Fig. 1) for manipulating a metal workpiece(see plate-like material 12), comprising:
a platen (see flexible material 29) having a plurality of structural members (see annotated a plurality of structural members of lid 32 in Fig. 1) defining a frame (see lid 32) configured to receive a workpiece (see plate-like material 12) for a cutting operation (see Fig. 1);
a laser torch head (see laser cutting head 22) movable in relation to the platen to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3) applied to at least one of the structural members of the frame (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). 
However, Blaser does not explicitly disclose, the protective material is made of a flexible graphite material that is configured to absorb light and energy from the laser torch head during the cutting operation.
Nonetheless, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a flexible graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Blaser further discloses, a laser cutting tool (see processing machine 21 in Fig. 1) with the laser torch head (see laser head 22) and a bridge (see annotated Fig. 1).
However, Blaser does not explicitly disclose, a laser cutting tool having:
a top protection assembly; a middle protection shield assembly; a bottom protection assembly, wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the bridge; and
wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head.
Nonetheless, Yamaguchi teaches, a laser cutting tool (see Fig. 1) having:
a bridge (see second arm 29 in Fig. 1);
a laser torch head (see laser cutting head 38);
a top protection assembly (see first arm portion 28 and extensible units 52A, 52B); a middle protection shield assembly (see front and rear surface cover units 42, 54, and side wall portions 22, 24; 
a bottom protection assembly (see edge plate portions 48, 60), wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the frame (see Fig. 1); and
wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head (see Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the laser cutting tool of Blaser wherein a laser cutting tool having: a top protection assembly; a middle protection shield assembly; a bottom protection assembly, wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the bridge; and wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head as taught/suggested by Yamaguchi in order to effectively to prevent sound, fumes, flame, and spatter due to the cutting process to escape to the exterior so as protecting the users and environment as disclosed in para 0083 and 0087 by Yamaguchi.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080210516 A1 to Blaser et al. (“Blaser”) in view of US 20080314875 A1 to Yamaguchi et al. (“Yamaguchi”), and in further view of US 5940304 A to Barenboim et al. (“Barenboim”).

Regarding claims 11-12, Blaser in view of Yamaguchi discloses substantially all the limitations as claimed in claim 8.
Yamaguchi further discloses, the frame (29) of the laser cutting tool (10) comprises at least one shield interlock (disclosed in para 0066 “It should be understood that these extensible units 52A and 52B are not to be considered as being limited to being members made as bellows type members; for example, they could also be made with a telescopic structure (an interlocking and collapsible structure), so as to be able to extend and retract”), and the middle protection shield assembly (42) is mounted to the bridge (29) via its contact with the shield interlock (see Fig. 2 wherein 42 is mounted to 29 via 52a, and b), wherein the shield interlock is in a locked position when the middle protection shield assembly is mounted to the bridge (see Fig. 2), and is changed to an unlocked position when the middle protection shield assembly is detached from the bridge (when 52a, and 52b are removed from 29, 42 is detached to 29).
However, Blaser in view of Yamaguchi does not explicitly disclose, the interlocking is a switch wherein the laser torch head can be activated only if all shield interlock switches are in the locked position.
Nonetheless, Barenboim teaches, a laser texturing tool (see Fig. 4) with laser light-tight doors (see doors 44), wherein the doors having safety interlock switches so as the laser is turned on only if all the switches are in locked positions/all the doors are closed and locked positions and the laser is turned off when one of the door is opened position (see Fig. 4 and disclosed in Col. 4 lines 43-58 and Col. 20 lines 13-21 “Hardware resources 208, the control of which is shared by disk handling and processing controllers 202, 206, include various optical devices which have been described above in reference to FIGS. 5 and 5B.  In particular, these devices include the actuators moving shuttling mirror slide 176, electronic process shutter 114, and safety shutter 116, a number of safety interlocks, including interlock switches detecting whether doors are closed and locked”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the interlocking of Yamaguchi wherein the interlocking is a switch, wherein said laser torch head can be activated only if all shield interlock switches are in said locked position as taught/suggested by Barenboim in order to obtain a laser light-tight enclosure sine the infrared laser produces invisible, potentially-harmful rays as disclosed in Col. .4 lines 43-58 by Barenboim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application.

Claims 1-3, 5-13, and 19-21 of the instant application 16444318 (US 20190299330 A1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Applications No. 15403450 (US 20170197280 A1) to Timmmerman et al. (“Timmerman”) in view of US 20080210516 A1 to Blaser et al. (“Blaser”).

Regarding claims 1-3, and 5-7 of the instant application 16444318 (US 20190299330 A1), claim 1 of Timmerman discloses, a laser system (see laser cutting tool in claim 1) comprising a platen (see movable platen in claim 1) having a plurality of structural members defining a frame configured to receive a workpiece for a cutting operation (see workpiece on movable platen in claim 1), and a laser torch head (see laser torch head in claim 1) movable in relation wo the platen to selectively cut the workpiece (see cables connected to the laser torch head so the laser torch head is configured to move up and down relative to the platen in claim 1).
However, claim 1 of Timmerman does not explicitly disclose, a platen having plurality of structure members with the flexible sheet graphite that is applied to all the structural members that are located within an effective cutting area of the plated, wherein the protective material configured to absorb light and energy from the laser torch head during the cutting operation, and the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches as claimed in claims 1-7, and 19- 21. 
	Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a platen (see flexible material 29) having a plurality of structural members (see annotated a plurality of structural members of lid 32 in Fig. 1) defining a frame (see lid 32) configured to receive a workpiece (see plate-like material 12) for a cutting operation (see Fig. 1);
a laser torch head (see laser cutting head 22) movable in relation to the platen to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3) that is applied to all the structural members that are located within an effective cutting area of the plated (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). 
However, Blaser does not explicitly disclose, the protective material is made of a flexible graphite material that is configured to absorb light and energy from the laser torch head during the cutting operation.
Nonetheless, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a flexible graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Blaser does not explicitly disclose, the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches.
It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to modify the thickness of the protective material wherein the protective material has a thickness, for the purpose of sealing the gap or absorbing the light and energy of the laser head, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976), and it would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the thickness of the protective material wherein the protective material has a thickness between about 1/32 inches and about 1/8 inches or about 0.060 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 8 of the instant application 16444318 (US 20190299330 A1), claim 1 of Timmerman discloses, further comprising: a laser cutting tool having: a bridge (see frame in claim 1); a top protection assembly (see top protection assembly in claim 1); a middle protection shield assembly(see middle protection shield in claim 1); a bottom protection assembly (see bottom protection assembly in claim 1); the laser torch head (see laser torch head in claim 1); wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the bridge (see removably mounted to the frame in claim 1); and wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a cavity enclosing only substantially the laser torch head and bridge (see claim 1).

Regarding claim 9 of the instant application 16444318 (US 20190299330 A1), claim 2 of Timmerman discloses, wherein: the middle protection shield assembly includes a light shield having a planetary gasket disposed on an edge of the light shield (see said middle protection shield comprises a light shield, and a planetary gasket disposed on the edge of said light shield of claim 2).

Regarding claim 10 of the instant application 16444318 (US 20190299330 A1), claim 3 of Timmerman discloses, wherein: the light shield is a semi-translucent shield permitting an operator of the laser cutting tool having a view of inside of the cavity (see said light shield is a semi-translucent shield permitting an operator of said laser cutting tool having a view of inside of said cavity of claim 3).

Regarding claim 11 of the instant application 16444318 (US 20190299330 A1), claim 4 of Timmerman discloses, wherein: the frame of the laser cutting tool comprises at least one shield interlock switch, and the middle protection shield assembly is mounted to the bridge via contact with the shield interlock switch (see said frame comprises at least one shield interlock switch, said middle protection shield is mounted to said frame via its contact with said shield interlock switch of claim 4). 

Regarding claim 12 of the instant application 16444318 (US 20190299330 A1), claim 5 of Timmerman discloses, the at least one shield interlock switch is in a locked position when the middle protection shield assembly is mounted to the bridge, and is switched to an unlocked position when the middle protection shield assembly is detached from the bridge, and wherein the laser torch head can be activated only if all shield interlock switches are in the locked position (see said shield interlock switch is in a locked position when said middle protection shield is mounted to said frame, and is switched to an unlocked position when said middle protection shield is detached from said frame, and wherein said laser torch head can be activated only if all shield interlock switches are in said locked position of claim 5).

Regarding claim 13 of the instant application 16444318 (US 20190299330 A1), claim 6 of Timmerman discloses, the top protection assembly comprises a top cover having a top cover opening, a top brush assembly; and wherein the top brush assembly covers the top cover opening, so as to prevent leaking of any laser light from the cavity (see said top protection assembly comprises a top cover having a top cover opening; a top brush assembly; and
wherein said top brush assembly covers said top cover opening, so as to prevent leaking of any laser light from said cavity of claim 6).

Regarding claims 19 and 20 of the instant application 16444318 (US 20190299330 A1), claim 1 of Timmerman discloses, a laser system (see laser cutting tool in claim 1) comprising a platen (see movable platen in claim 1) having a plurality of structural members defining a frame configured to receive a workpiece for a cutting operation (see workpiece on movable platen in claim 1), and a laser torch head (see laser torch head in claim 1) movable in relation wo the platen to selectively cut the workpiece (see cables connected to the laser torch head so the laser torch head is configured to move up and down relative to the platen in claim 1).
However, claim 1 of Timmerman does not explicitly disclose, a platen having plurality of structure members with the flexible sheet graphite that is applied to all the structural members of table that are located within an effective cutting area of the platen, wherein the protective material configured to absorb light and energy from the laser torch head during the cutting operation.
	Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a platen (see flexible material 29) having a plurality of structural members (see annotated a plurality of structural members of lid 32 in Fig. 1) defining a frame (see lid 32) configured to receive a workpiece (see plate-like material 12) for a cutting operation (see Fig. 1);
a laser torch head (see laser cutting head 22) movable in relation to the platen to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3) that is applied to all the structural members of table that are located within an effective cutting area of the platen (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). 
However, Blaser does not explicitly disclose, the protective material is made of flexible graphite material that is configured to absorb light and energy from the laser torch head during the cutting operation.
Nonetheless, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a flexible graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding claim 21 of the instant application 16444318 (US 20190299330 A1), claim 1 of Timmerman discloses, a laser system (see laser cutting tool in claim 1) comprising a platen (see movable platen in claim 1) having a plurality of structural members defining a frame configured to receive a workpiece for a cutting operation (see workpiece on movable platen in claim 1), and a laser torch head (see laser torch head in claim 1) movable in relation wo the platen to selectively cut the workpiece (see cables connected to the laser torch head so the laser torch head is configured to move up and down relative to the platen in claim 1), a laser cutting tool having: a bridge (see frame in claim 1); a top protection assembly (see top protection assembly in claim 1); a middle protection shield assembly(see middle protection shield in claim 1); a bottom protection assembly (see bottom protection assembly in claim 1); wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly are removably mounted to the bridge (see removably mounted to the frame in claim 1); and wherein the top protection assembly, the middle protection shield assembly, and the bottom protection assembly form a housing enclosing only substantially the laser torch head and bridge (see claim 1).
However, claim 1 of Timmerman does not explicitly disclose, a platen having plurality of structure members with the flexible sheet graphite that is applied to all the structural members of table, and the protective material configured to absorb light and energy from the laser torch head during the cutting operation.
	Blaser discloses, a laser cutting system (see device 11 in Fig. 1), comprising:
a platen (see flexible material 29) having a plurality of structural members (see annotated a plurality of structural members of lid 32 in Fig. 1) defining a frame (see lid 32) configured to receive a workpiece (see plate-like material 12) for a cutting operation (see Fig. 1);
a laser torch head (see laser cutting head 22) movable in relation to the platen to selectively cut the workpiece (disclosed in para 0054 “For the processing of the entire plate-like material 12, the cutting head 22 is traversable in the Y direction in addition to the X direction”); and
a protective material (see flocking 68 in Fig. 3) applied to at least one of the structural members of the frame (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). 
However, Blaser does not explicitly disclose, the protective material is made of a flexible graphite material that is configured to absorb light and energy from the laser torch head during the cutting operation.
Nonetheless, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a flexible graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Amendment
The amendment of 04/06/2022 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 04/06/2022 have been considered.
With respect to the Applicant’s arguments regarding 112(b) with limitations “the structural members” or “all the structural members” in claims 1, and, Applicant's arguments have been fully considered but they are not persuasive. In this case, claim 1 recites the limitation "the structural members" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Since in line 2 recite “a plurality of structural members”, it is unclear the structural members in line 6 belong to the group of two, three or more of the plurality of the structural members recited in line 2, and claim 7 recites the limitation "all structural members" in line 2 is unclear since in claim 1 in line 2 recite “a plurality of structural members”, and claim 1 recites the limitation "at least one of the structural members" in line 6, it is unclear all structural members in line 2 of claim 7 belong to “a plurality of structural members” in line 2 of claim 1, or the limitation "at least one of the structural members" in line 6 of claim 1.Therefore, the rejections are maintained. 
With respect to the Applicant’s arguments regarding 112(b) with limitations “about” and “substantially” in claims 5, 6, and 8, Applicant's arguments have been fully considered but they are not persuasive. In this case, both of the terms “about” and “substantially” are relative terms which renders the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the rejections are maintained. 
The rejections under 112(b) in claim 11 with limitation “its” is withdrawn in view of the amendments of the claims.
The rejections under 112(b) in claim 20 with limitation “all the structural members” is withdrawn.
With respect to the Applicant’s arguments that Blaser provides no protection to any structural members in any forms as taught and claimed in claims 1 and 19, Applicant's arguments have been fully considered but they are not persuasive. Blaser discloses, a protective material (see flocking 68 in Fig. 3) applied to at least one of the structural members of the frame (see Fig. 3 and disclosed in para 0065 “Flocking 68 may be provided on the underside of the lid 32 and/or on a top side of the flexible material 29, which is covered by the lid 32, in order to provide a tight arrangement. Alternatively, PTFE sliding seals, graphite elements, a hook and loop fastener strip or the like may be arranged. As a result, the marginal region can be arranged in both the X direction and the Y direction of the flexible material 29 and so as to be sealed relative to the lid 32 in a rest position”). Even though, Blaser does not explicitly disclose, the protective material is configured to absorb light and energy from the laser torch head during the cutting operation, Blaser in para 0065 discloses, the flocking 68 is applied to the underside of the lid 32 and/or on a top side of the flexible material 29 to provide a tight arrangement, and the flocking 68 could be graphite elements, wherein the graphite elements are configured to absorb light and energy from the laser torch head during the cutting operation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flocking/protective material 68 of Blaser wherein the flocking/protective material 68 is a graphite material as disclosed in para 0065 by Blaser, for the purpose of sealing, protecting or absorbing light and energy from the laser torch head during the cutting operation, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
With respect to the Applicant’s arguments regarding Double Patenting, Applicant's arguments have been fully considered. The rejections of claims 1-3, 5-13, and 19-21 of the instant application on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Applications No. 15/905957 (US 20180200839 A1) is withdrawn since claims 1-20 of copending Applications No. 15/905957 (US 20180200839 A1) were canceled. With respect to the Applicant’s arguments regarding Double Patenting with copending App. 15403450 (US 20170197280 A1), Applicant's arguments have been fully considered but they are not persuasive. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of the claims of the copending application are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of the claims of the copending application. Therefore, the Double Patenting is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761   

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761